DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s filing on 11/27/2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims “among the multiple converter cells, the converter cell in which an absolute value of a ground voltage appearing in the pair of primary-side terminals is the highest is different from the converter cell in which an absolute value of a ground voltage appearing in the pair of secondary-side terminals is the highest”, which is indefinite, since Applicant fails to clearly point out how can same ‘absolute value of a ground voltage’ that is ‘the highest’, if appearing on both primary and/or secondary side, can yet be ‘different’. 
Claims 2-5 are depending from claim 1. 
Regarding claim 6, Applicant claims “connecting the secondary-side terminals of the multiple converter cells in series to a secondary-side power supply system, such that the converter cell in which an absolute value of a ground voltage appearing in its pair of primary-side terminals is the highest among the multiple converter cells is different from the converter cell in which an absolute value of a ground voltage appearing in its pair of secondary-side terminals is the highest among the multiple converter cells”, which is indefinite, since Applicant fails to clearly same ‘absolute value of a ground voltage’ that is ‘the highest’, if appearing on both primary and/or secondary side, can yet be ‘different’. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jez et al. (WO 2016/177399, referred as Jez from here forth), in view of Ronner (US Pub 2016/0079879).
Regarding claim 1, Jez teaches (Fig. 3) a power conversion device (100) comprising: multiple of converter cells (multiple converter module 63-65), each converter cell (converter module 63-65) including a pair of primary-side terminals (converter module’s (63-65) primary side terminals associated with the respective first converter unit (66, 73 and/or 81- wherein each converter unit comprises two modules ‘66:69,71’, ‘73:76,78’, and ‘81:84, 86’ connected in series) that is connected between a primary-side 1st power section 61 through primary side of the respective transformers ‘67, 74, 82’) and a pair of secondary-side terminals (converter module’s (63-65) secondary side terminals associated with secondary side of the respective transformer’s ’67,74,82’ respective second-side converter unit (68, 75, and/or 83- wherein each converter unit comprises two modules ’68:72,73’, ’75:80, 79’, ’83:88, 87’, connected in series) connecting to a secondary-side 2nd power section 62), the converter cell (converter module 63-65) transmitting power (bi-directional operation of 63-65) between the pair of primary-side terminals (terminals that connects between 61 and primary side of each transformer, as explained in detail for taught ‘a pair of primary-side terminals’) and the pair of secondary-side terminals (terminals that connects between secondary side of each transformer and 62, as explained in detail for taught ‘a pair of secondary-side terminals’), wherein the primary-side terminals of the multiple converter cells (converter module 63-65) are connected in series (first converter units 66, 73 and/or 81- wherein each converter unit comprises two modules are connected in series ‘66:69,71’, ‘73:76,78’, and ‘81:84, 86’) to a primary-side power supply system (61), the secondary-side terminals of the multiple converter cells (converter module 63-65) are connected in series (second converter units 68, 75, and/or 83- wherein each 
However, Jez fails to teach the converter cell in which an absolute value of a ground voltage appearing in the pair of primary-side terminals is the highest is different from the converter cell in which an absolute value of a ground voltage appearing in the pair of secondary-side terminals is the highest.
However, Ronner teaches (Fig. 1) the converter cell (plural converter cells 44) in which an absolute value of a ground voltage (primary side converter cell 36’s input side ground voltage controlled using short circuit protection 38) appearing in the pair of primary-side terminals (primary side of each transformer i.e. 54) is the highest is different from the converter cell (56, 64, 66) in which an absolute value of a ground voltage appearing in the pair of secondary-side terminals (connected to terminal 24,25, note terminal 24-25 is also connected to a switch which is also connected to ground, further controlling the ground voltages) is the highest.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Jez’s power conversion device to include control of the ground voltage on each side of primary and secondary side converter to be different, as disclosed by Ronner, as doing so would have provided an efficient switching strategy between each converter for a low and low power rating, while maintaining stable operation, as taught by Ronner (Para 11-32 and abstract).
Regarding claim 2, Jez teaches (Fig. 3) wherein the converter cells (converter modules 63-65) each include a transformer (67, 74, and 82) which transmits power between primary and secondary windings at a frequency of 100 Hz or more (10-300Hz, P5 Para1), a primary-side converter which transmits power between the primary-side terminal and the primary winding while converting the frequency (converter module’s (63-65) primary side terminals associated with the respective first converter unit (66, 73 and/or 81- wherein each converter unit comprises two modules ‘66:69,71’, ‘73:76,78’, and ‘81:84, 86’ connected in series) that is connected between a primary-side 1st power section 61 through primary side of the respective transformers ‘67, 74, 82’), and a secondary-68, 75, and/or 83- wherein each converter unit comprises two modules ’68:72,73’, ’75:80, 79’, ’83:88, 87’, connected in series) connecting to a secondary-side 2nd power section 62).
Regarding claim 3, Jez teaches (Fig. 3) the primary (61) and secondary (62) side power supply systems each are an AC power supply system, the primary-side converter includes (converter module’s (63-65) primary side terminals associated with the respective first converter unit (66, 73 and/or 81- wherein each converter unit comprises two modules ‘66:69,71’, ‘73:76,78’, and ‘81:84, 86’ connected in series) that is connected between a primary-side 1st power section 61 through primary side of the respective transformers ‘67, 74, 82’) a first converter (69, 76, 84) which transmits power between an AC voltage appearing in the pair of primary-side terminals and a primary-side DC voltage, and a second AC-DC converter (71, 78, 84) which transmits power between the primary-side DC voltage and the primary winding (primary winding of  respective transformer 67, 74, 82), and  the secondary-side converter includes (converter module’s (63-65) secondary side terminals associated with secondary side of the respective transformer’s ’67,74,82’ respective second-side converter unit (68, 75, and/or 83- wherein each converter unit comprises two modules ’68:72,73’, ’75:80, 79’, ’83:88, 87’, connected in series) connecting to a secondary-side 2nd power section 62) a third AC-DC converter (72, 79, 87) which transmits power between the secondary winding (secondary windoing of respective transformer 67, 74, 82) and a secondary-side DC voltage (62), and a fourth converter (73, 80, 88) which transmits power between the secondary-side DC voltage (62) and an AC voltage appearing in the pair of secondary-side terminals (from respective output of 72, 79, 87).
However, Jez fails to teach a first AC-DC converter and a fourth AC-DC converter. 
However, Ronner teaches a first AC-DC converter (36: 40).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Jez’s power conversion device to include control of the ground voltage on each side of primary and secondary side converter to be different and having the first AC-DC converter, as disclosed by Ronner, as doing so would have provided an efficient switching strategy between each converter for a low and low power rating, while maintaining stable operation, as taught by Ronner (Para 11-32 and abstract).
claim 4, Jez teaches (Fig. 3) the primary-side power supply system is a DC power supply system (61), while the secondary-side power supply system is an AC power supply system (62), the primary-side converter (converter module’s (63-65) primary side terminals associated with the respective first converter unit (66, 73 and/or 81- wherein each converter unit comprises two modules ‘66:69,71’, ‘73:76,78’, and ‘81:84, 86’ connected in series) that is connected between a primary-side 1st power section 61 through primary side of the respective transformers ‘67, 74, 82’) transmits power between a DC voltage (using 71, 78, 84) appearing in the pair of primary-side terminals (61) and the primary winding(primary winding of  respective transformer 67, 74, 82), and the secondary-side converter includes (converter module’s (63-65) secondary side terminals associated with secondary side of the respective transformer’s ’67,74,82’ respective second-side converter unit (68, 75, and/or 83- wherein each converter unit comprises two modules ’68:72,73’, ’75:80, 79’, ’83:88, 87’, connected in series) connecting to a secondary-side 2nd power section 62) a third AC-DC converter (72, 79, 87) which transmits power between the secondary winding (secondary windoing of respective transformer 67, 74, 82) and a secondary-side DC voltage (62), and a fourth converter (73, 80, 88) which transmits power between the secondary-side DC voltage (62) and an AC voltage appearing in the pair of secondary-side terminals (from respective output of 72, 79, 87).
However, Jez fails to teach a fourth AC-DC converter.
However, Ronner teaches a fourth AC-DC converter (36: 56).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Jez’s power conversion device to include control of the ground voltage on each side of primary and secondary side converter to be different and having the fourth AC-DC converter, as disclosed by Ronner, as doing so would have provided an efficient switching strategy between each converter for a low and low power rating, while maintaining stable operation, as taught by Ronner (Para 11-32 and abstract).
Regarding claim 6, Jez teaches (Fig. 3) a power conversion device (100)  connection method, applied to a power conversion device including multiple converter cells (multiple converter module 63-65), each converter cell including a pair of primary-side terminals (converter module’s (63-65) primary side terminals associated with the respective first converter unit (66, 73 and/or 81- wherein each converter unit comprises two modules ‘66:69,71’, ‘73:76,78’, and ‘81:84, 86’ connected in series) that is connected between a primary-side 1st power section 61 through primary side of the respective transformers ‘67, 74, 82’) and a pair of secondary-side terminals (converter 68, 75, and/or 83- wherein each converter unit comprises two modules ’68:72,73’, ’75:80, 79’, ’83:88, 87’, connected in series) connecting to a secondary-side 2nd power section 62), the converter cell transmitting power (bi-directional operation of 63-65) between the pair of primary-side terminals and the pair of secondary-side terminals, the power conversion device connection method comprising: connecting the primary-side terminals (first converter units 66, 73 and/or 81- wherein each converter unit comprises two modules are connected in series ‘66:69,71’, ‘73:76,78’, and ‘81:84, 86’) of the multiple converter cells (63-65) in series to a primary-side power supply system (61), and connecting the secondary-side terminals of the multiple converter cells in series (second converter units 68, 75, and/or 83- wherein each converter unit comprises two modules connected in series ’68:72,73’, ’75:80, 79’, ’83:88, 87’) to a secondary-side power supply system (62), such that the converter cell (63-65) in which a ground voltage (ground voltage is taken into consideration in voltage balancer module on the primary side) appearing in its pair of primary-side terminals (using voltage balancer 69, 76 and/or 84) is the highest among the multiple converter cells … from the converter cell in which … a ground voltage appearing in its pair of secondary-side terminals (using polarity reverser/inverter 73, 80 or 88) is the highest among the multiple converter cells.
However, Jez fails to teach the converter cell in which an absolute value of a ground voltage appearing in the pair of primary-side terminals is the highest is different from the converter cell in which an absolute value of a ground voltage appearing in the pair of secondary-side terminals is the highest.
However, Ronner teaches (Fig. 1) the converter cell (plural converter cells 44) in which an absolute value of a ground voltage (primary side converter cell 36’s input side ground voltage controlled using short circuit protection 38) appearing in the pair of primary-side terminals (primary side of each transformer i.e. 54) is the highest is different from the converter cell (56, 64, 66) in which an absolute value of a ground voltage appearing in the pair of secondary-side terminals (connected to terminal 24,25, note terminal 24-25 is also connected to a switch which is also connected to ground, further controlling the ground voltages) is the highest.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Jez’s power conversion device to include control of the ground voltage on each side of primary and secondary side converter to be different, as disclosed by Ronner, as doing so 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and 112 rejections.
Regarding claim 5, a search of prior art(s) failed to teach “the converter cell in which the absolute value of the ground voltage appearing between the pair of primary-side terminals is the j-th highest (l less than or equal to j less than or equal to N) among the multiple converter cells, the absolute value of the ground voltage appearing between the pair of secondary-side terminals is the (N+1-j)-th highest among the multiple converter cells”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-TH 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/23/20215


/Nguyen Tran/Primary Examiner, Art Unit 2838